Citation Nr: 0211525	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  97-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Wichita, Kansas


THE ISSUES

1.  Whether the character of the appellant's discharge from 
the October 1967 to December 1970 service period, is a bar to 
receipt of Department of Veterans Affairs (VA)) compensation 
benefits.

2.  Whether the character of the appellant's discharge from 
the October 1967 to December 1970 service period, is a bar to 
the provision of healthcare under Chapter 17, Title 38 of the 
United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The appellant served from October 1967 to December 1970 and 
was discharged under conditions other than honorable.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 decision of the Wichita, 
Kansas, VA Regional Office (RO).  The case now returns to the 
Board following a remand in October 1998.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The appellant served in the United States Army from 
October 1967 to December 1970, at which time he was 
discharged under conditions other than honorable.  

3.  The appellant's discharge was issued due to willful and 
persistent misconduct.

4.  The in-service offenses may not be characterized as 
minor, the appellant's service was not otherwise honest, 
faithful and meritorious, and there is no evidence that the 
claimant was insane during his active service.




CONCLUSIONS OF LAW

1.  The character of the appellant's discharge from service 
is a bar to his receipt of VA compensation benefits.  
38 U.S.C.A. § 5303 (West 1991); 38 C.F.R. § 3.12 (2001).

2.  The character of the appellant's discharge from service 
is a bar to entitlement to VA health care under Chapter 17, 
Title 38, United States Code.  38 U.S.C.A. § 5303 
(West 1991); 38 C.F.R. §§ 3.12, 3.360 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the issues 
on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the claims decided herein.  
The record reflects that the appellant has been notified of 
the law and regulations governing determinations as to 
character of discharge, the evidence considered by the RO and 
the reasons for its determination.  The claims file contains 
service personnel and disciplinary records, as well as 
records from the service department relevant to the 
appellant's post-service request for upgrade.  The 
development requested in the Board's October 1998 remand has 
been satisfactorily completed and neither the appellant nor 
his representative argue that such development is incomplete 
or unsatisfactory.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The appellant has been afforded the opportunity to 
present additional evidence or argument in support of his 
appeal.  Neither he nor his appointed representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  As 
such, the Board finds that the facts pertinent to the issues 
on appeal have been properly developed and no further action 
is required to comply with the VCAA or the implementing 
regulations.

Legal Criteria

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991).  A discharge or release 
from active service under conditions other than dishonorable 
is a prerequisite to entitlement to VA benefits.  38 U.S.C.A. 
§ 101(18) (West 1991); 38 C.F.R. § 3.12(a).  The provisions 
of 38 C.F.R. § 3.12(b) set out that benefits will not be 
barred if it is found that the person was insane at the time 
of committing the offense causing such discharge or release 
or unless otherwise specifically provided in law and 
regulation.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

38 C.F.R. § 3.12(d)(4) provides that discharge or release due 
to willful and persistent misconduct is considered to have 
been issued under dishonorable conditions.  This includes a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  An act is willful misconduct where it 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n) (2001).

38 C.F.R. § 3.354(a) defines an insane person as one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the statute requires that the insanity exist 
only at the time of the commission of an offense leading to a 
person's discharge and not that insanity must cause the 
misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  See 
also Zang v. Brown, 8 Vet. App. 246, 252-54 (1995) (existence 
of insanity, as defined in 38 C.F.R. § 3.354(a), at time of 
commission of act, negates intent so as to preclude act from 
constituting willful misconduct under 38 C.F.R. § 3.1(n)).

Health care benefits shall be provided by Chapter 17, Title 
38, United States Code, for those persons who received 
discharges under other than honorable conditions, except such 
benefits are not authorized for any disability incurred or 
aggravated during a period of service terminated by a bad 
conduct discharge.  38 C.F.R. § 3.360.

Factual Background

The appellant served in the United States Army from October 
30, 1967, to December 23, 1970.  He was discharged under 
conditions other than honorable.  

Service medical records are negative for the presence of 
psychiatric disease.  They note no psychiatric treatment or 
complaints.  The report of examination at discharge notes 
that the appellant was found to have a passive aggressive 
personality, existing prior to service; his psychiatric 
status was otherwise noted as normal.

Personnel records show the appellant to have violated the 
Uniform Code of Military Justice.  Service records note the 
appellant lost service time from May 19 to June 9, 1968, June 
10 to June 24, 1968, June 30 to August 4, 1968, August 5 to 
September 15, 1968, February 6, to June 5, 1970, and July 31 
to August 6, 1970.  Records indicate the appellant was 
charged with instances of being Absent Without Leave (AWOL).  
The appellant was also charged with striking a fellow 
serviceman in the mouth in April 1969, and with leaving his 
guard duty in September 1969.  The appellant received four 
punishments under Article 15 for the offenses of two periods 
of AWOL, leaving his guard post and assaulting another 
soldier.  

The appellant underwent two Special Court Martials.  A May 
1970 Order recounts that on January 8, 1970, the appellant 
assaulted several fellow serviceman.  He pointed a loaded 
rifle at two individuals and advanced towards another holding 
a dust pan.  That same date the appellant threatened to harm 
two fellow servicemen and also wrongfully and willfully 
discharged a firearm under circumstances such as to endanger 
a human life.  Personnel records also indicate the appellant 
was charged with the offenses of wrongful possession of 
narcotics and wrongful possession of marijuana; the 
possession occurred in June 1970.  His Special Court Martial 
punishment was a bad conduct discharge, confinement and 
forfeiture of monies.  Another Special Court Martial Order is 
dated in December 1970 after the appellant had served his 
period of confinement.  The appellant was then discharged 
with a bad conduct discharge and barred from re-enlistment.

The claims file contains a VA administrative decision dated 
in October 1971, which determined that the appellant's 
character of discharge was due to willful and persistent 
misconduct, without evidence of insanity.  His character of 
discharge was determined to constitute a bar to VA 
compensation benefits.  This decision was in response to a 
request for information from the Labor Department of the 
State of Kansas.  The appellant had no claim pending before 
VA at the time of this decision, nor was he advised of the 
decision.  Therefore, it is not a final determination.

The appellant applied to the Army Discharge Review Board for 
an upgrade of his discharge to honorable in 1980.  In 
September 1980, the Army Discharge Review Board denied the 
request.  In September 1988 the appellant requested the prior 
determination be reconsidered.  The Army Discharge Review 
Board noted no evidence of error or injustice in the prior 
determination and also noted that the appellant had not 
adhered to the statutory time limits in requesting such 
reconsideration.  In March 1998, the Army Discharge Review 
Board, now called the Army Board For Correction of Military 
Records, indicated the appellant had not timely filed his 
latest request for upgrade and that there was no evidence to 
indicate probable material error or injustice in prior 
actions.

In April 1999 the appellant wrote to the President of the 
United States and submitted lay statements as to his 
character.  He requested his discharge be upgraded indicating 
he should not have to continue to pay the consequences of 
mistakes made in his youth.  

In November 1999, the Board For Correction of Military 
Records denied a reversal of the earlier decision that 
upgrade was not warranted.  The Memorandum of Consideration 
notes review of the prior decision, as well as the statements 
newly submitted by the appellant and noting him to be loyal, 
well-respected and dedicated to helping young people 
understand and respect their Indian heritage.  The Board For 
Correction of Military Records found the appellant's post-
service success in civilian life did not outweigh the in-
service offenses resulting in discharge.  The Board For 
Correction of Military Records also noted that the appellant 
failed to submit evidence showing probable error or injustice 
in the prior determination against upgrade. 

The appellant testified at a personal hearing in June 1997.  
He provided a history of in-service traumatic events, which 
he argues resulted in the development of post-traumatic 
stress disorder.  He indicated he went "crazy" but that he 
never received psychiatric examination during service, or 
even for many years thereafter.  In response to questioning 
he indicated that no physician had diagnosed any psychiatric 
disease during the time of the in-service misconduct.  The 
appellant did argue that he had been a good soldier and that 
other than the one incident where he lost control and was 
shooting on the base camp, he reported he had a near 
honorable record.  

Analysis

In this case, service records clearly document that the 
appellant committed multiple offenses, to include several 
periods of AWOL, assaults on fellow servicemen, instances of 
threatening harm to others, leaving his guard duty without 
authorization, possession of illegal substances, and firing a 
weapon without authorization.  These offenses occurred over 
several years' time.  Associated service records are absent 
any notation that the appellant either sought or received 
psychiatric care or was otherwise determined to be insane or 
mentally incapacitated at any time during service.  The 
appellant has denied the existence of any post-service 
medical evidence that he was insane during the commission of 
the acts in question.  Also, the appellant has formally been 
denied a discharge upgrade by the service department on more 
than one occasion, based on consideration of both in-service 
records and post-service evidence such as lay testimony as to 
his current good character in the community.  

The appellant argues that most of the in-service incidents in 
question were minor; however, the Board emphasizes that the 
appellant was serving in the Army in the Republic of Vietnam 
during a period of war.  The acts in question, particularly 
leaving guard duty and threatening or assaulting fellow 
servicemen, are clearly of the type that could have resulted 
in harm to the appellant or to his unit members and as such 
may not reasonably be characterized as minor.  Furthermore, 
in the absence of any medical evidence of insanity, such acts 
must be considered as deliberate and/or intentional 
wrongdoing and it must be inferred that the appellant had 
knowledge of or wanton and reckless disregard for the 
probable consequences.  38 C.F.R. § 3.1(n).

The Board has considered the entire period of the appellant's 
service, in an effort to determine whether, in fact, the 
majority of his service was faithful and meritorious.  Here, 
however, the Board emphasizes that the appellant served only 
for a little over three years and his service records 
document a pattern of continuing offenses occurring over a 
two-year time period.  Such fact speaks strongly to the 
persistence of such conduct throughout a major portion of the 
appellant's service period.  

Finally, as noted by the service department, the evidence and 
testimony speaking to the appellant's current character, or 
his alleged lack of control over the in-service incidents, 
does not outweigh the fact of multiple in-service wrongful 
and willful actions.  It is upon such in-service actions that 
his bad conduct discharge was based.  There is no evidence 
suggesting that the initial bad conduct discharge was based 
on erroneous information or otherwise suggesting that any 
injustice was done to the appellant.  Rather, he was afforded 
the appropriate in-service procedures relevant to non-
judicial punishments and Special Court Martials.  

In sum, the evidence establishes that the appellant's 
discharge was due to willful and persistent misconduct, 
without evidence of insanity to forgive such misconduct.  
Such bad conduct discharge is a bar to receipt of VA 
compensation benefits and treatment benefits under Chapter 17 
of Title 38 of the United States Code.


ORDER

The Board having determined that the character of the 
appellant's discharge is a bar to VA compensation benefits, 
this benefit sought on appeal is denied.

The Board having determined that the character of the 
appellant's discharge is a bar to receipt of VA service-
connected healthcare eligibility under Chapter 17 of Title 38 
of the United States Code, this benefit sought on appeal is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

